Citation Nr: 0407161	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  95-18 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.  

2.  Entitlement to service connection for bilateral joint 
pain of the knees and elbows, to include consideration as 
due to an undiagnosed illness.

3.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated at 
50 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied the benefits sought on 
appeal.  The veteran, who had active service from January 
1971 to November 1972 and from November 1990 to May 1991, 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review.  

A BVA decision dated in January 2000 affirmed the RO's denial 
of the benefits sought on appeal.  The veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court), and in an Order dated in June 
2000, the Court vacated the Board's January 2000 decision.  
After the case was returned to the BVA, the Board REMANDED 
the case to the RO in February 2001 for further development.  
The case was subsequently returned to the Board for further 
appellate review.  

The issue of entitlement to service connection for bilateral 
joint pain of the knees and elbows, to include consideration 
as due to an undiagnosed illness will be addressed in the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this portion of the veteran's appeal has been 
obtained.  

2.  Coronary artery disease was not manifested during service 
or within one year of the veteran's separation from service, 
and is not shown to be causally or etiologically related to 
service.  

3.  The appellant's PTSD is productive of total impairment in 
the ability to establish or maintain effective or favorable 
relationships and total impairment in the ability to obtain 
or retain gainful employment.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 
3.303, 3.307, 3.309 (2003)

2.  The criteria for an initial 100 percent disability rating 
for PTSD have been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2003); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits, and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA provides that VA 
is required to make reasonable efforts to obtain relevant 
governmental and private records that the claimant adequately 
identifies to VA and authorizes VA to obtain.  The VCAA 
further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West 2002). 

The Board notes further, that the United States Court of 
Appeals for Veteran Claims' (Court's) decision in Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.   

In the present case, regarding the issue of service 
connection for coronary artery disease, a substantially 
complete application was received in November 1994.  
Thereafter, in a rating decision dated in April 1995 that 
issue was denied.  The appellant's claim for a higher 
evaluation for PTSD stems from an initial grant of service 
connection established by the RO in a September 1997 rating 
decision.  Only after those rating actions were promulgated 
did the AOJ, in a June 2001 specifically provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  However, the Board 
also notes that the record indicates that prior to that time 
the appellant has been fully apprised of what evidence would 
be necessary to substantiate the claims, as well as informed 
of the specific assignment of responsibility for obtaining 
such evidence.  38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
provided with a copy of the rating decisions dated in April 
1995 and September 1997, setting forth the general 
requirements of then-applicable law pertaining to the 
establishment of service connection and the rating of 
service-connected disorders.  The general advisement was 
reiterated in Statements of the Case dated in April and 
August 1995, as well as in Supplemental Statements of the 
Case dated in September, November, and December 1997; January 
1998 and August 2003.   

In specific compliance with the Court's ruling in Quartuccio, 
the appellant was advised of the evidence which would 
substantiate his claim, and the responsibility for obtaining 
it, by letters dated in February 1994, May 1996 and June 
2001.  The record also indicates that the appellant was 
provided with copies of the Board decisions of January 2000 
and the remand of February 2001.  In June 1997, the appellant 
advised VA that he had no further information to submit.   

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2001 was 
not given prior to the first AOJ adjudications of the claims, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim through the documents described 
above.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded a series of VA medical examinations in 
March 1995, December 1996, September 1997 and February 2002, 
conducted by physicians who reviewed the appellant's claims 
folder and rendered relevant opinions as to issues under 
consideration.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Service Connection for Coronary Artery Disease

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2003).

The appellant essentially contends that while deployed 
overseas during Operation Desert Storm, he experienced 
fluttering in his chest and heart palpitations.  He indicated 
that he reported these symptoms to military medical personnel 
and was informed that they were the result of stress 
experienced due to his deployment or due to the stress 
associated with his impending return home from the Gulf War. 
The appellant has maintained that he reported similar 
symptoms to Army Reserve medical personnel in July and August 
1994, and that he experienced a massive myocardial infarction 
two weeks later in mid-August 1994.

The appellant's service medical records from his initial 
period of service and from his deployment during the Persian 
Gulf War are completely negative for complaints of, treatment 
for, or diagnoses of any disorders associated with his heart 
or blood vessels.  The service medical records include 
multiple blood pressure readings, but no abnormalities in 
that respect were noted.  An April 1991 separation 
examination report does not disclose any heart disorders, and 
the appellant failed to indicate that he experienced any such 
symptomatology relating to heart palpitations or heart 
disorders.  The report of an Army Reserve retention 
examination also fails to indicate any complaints or 
diagnosed heart or cardiovascular problems.

However, an echocardiogram conducted in December 1991, some 
six months following the appellant's discharge from service, 
shows that he had what was characterized as a "right bundle 
branch block."  Further, an Army Reserve Health Risk 
Appraisal form, and a Cardiovascular Risk Screening Form, 
also dated in December 1991, reflect that the appellant had a 
safe blood pressure level, but that he needed to lower his 
cholesterol and to stop smoking.  It was also noted at that 
time that the appellant had an abnormal echocardiogram 
reading without left ventricular hypertrophy.  The appellant 
was placed on a temporary profile excusing him from 
participating in Army Reserve physical training exercises.  
In June 1994, the appellant claimed that within six months of 
returning home from the Persian Gulf War, he began 
experiencing heart palpitations, and complained of having an 
irregular heart beat.  A July 1994 Army Reserve medical 
examination report shows that the appellant complained of 
having experienced chest pains and heart palpitations.  No 
diagnosis was rendered at that time.

In early August 1994, the appellant complained of heart 
palpitations, irregular heartbeat, and tightness in his 
chest.  While the appellant reported that the onset of these 
symptoms had occurred while he was serving overseas during 
the Persian Gulf War, the record is negative for any clinical 
findings to that effect.  Later in August 1994, the appellant 
sustained a myocardial infarction, and was diagnosed with 
severe single vessel coronary artery disease.  

The appellant underwent a VA physical examination in March 
1995.  He was diagnosed as having arteriosclerotic heart 
disease and status-post acute anterior myocardial infarction 
with mitral valve prolapse.  Subsequent VA clinical treatment 
records and examination reports note that the appellant had 
experienced a myocardial infarction in August 1994, and that 
he had arteriosclerotic heart disease. However, the records 
fail to contain any medical opinion indicating that the 
appellant's coronary artery disease had been incurred during 
his active service.

In July 1999, the appellant appeared at a personal hearing 
before the undersigned at the RO, and testified that prior to 
returning home from Desert Storm, he reported to military 
medical personnel that he had been having problems with his 
heart. However, the appellant testified that he was advised 
that such complaints were the result of anxiety over the 
prospect of returning home.  The appellant stated that he 
underwent his annual physical examination with the Army 
Reserve in December 1991, and that he was diagnosed with a 
prolapse, but was told that many people had such an 
irregularity and that it was not a cause for concern.  
Nonetheless, the appellant indicated that he did not pass the 
December 1991 physical examination due to the heart 
irregularity noted. 

Pursuant to the Board's remand directives of February 2001, 
the appellant underwent a VA cardiology examination in 
February 2002.  A report of the examination dated that month 
and addendum dated in July 2003 is of record.  The examiners 
reported that the appellant's claims folder was reviewed in 
conjunction with the examination.  

As to the question of what significance could be attached to 
the "right bundle-branch block" echocardiogram of 1991, the 
examiner noted that such appeared to be a "borderline, [and] 
not abnormal" reading.  She added that given the appellant's 
history, such reading did not have any etiologic or 
prognostic significance.

As to the question of whether it was as least as likely as 
not that the appellant's coronary artery disease was 
otherwise related to his military service, the examiner 
responded in the negative.  In this regard, although the 
examiner concluded her remarks with summation "I do feel 
that his coronary artery disease is related to his time in 
the service," the text of the germane portions of the 
addendum clearly reflect that such was not her conclusion.  
In her analysis of the appellant's medical history, the 
examiner notes that with regard to the specified question of 
whether such a relationship exists:

"The answer to that question I think must be no.  
This gentleman had multiple risk factors for 
coronary artery disease.  He was a cigarette 
smoker.  He had a very positive family history of 
heart disease with his father dying at age 54 of 
heart disease, and his cholesterol was elevated.  
He did not manifest symptoms of coronary artery 
disease while in the service, and at the 
examination in 12/91, he denied chest pain.  In 
fact, the admission history and physical with the 
time of his [myocardial infarction] on 8/15/94 
states that this was his first evidence of a chest 
pain."  

The text of the examiner's addendum clearly reflects no basis 
for concluding that she found a clinical basis for linking 
the appellant's heart disorder to any incident of military 
service.  

Although the appellant so maintains such a connection exists, 
his theory regarding this linkage is not competent evidence.  
It is now well-established that the appellant, as a 
layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion in this regard is entitled to no weight.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).       

Because the preponderance of the evidence is clearly against 
the claim, the appeal with regard to service connection for 
coronary artery disease is denied.  

Initial Evaluation for PTSD

The appellant contends that assigned disability rating of 50 
percent does not adequately reflect the severity of his 
psychiatric disability.  

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities.  See 38 C.F.R. Part 4.  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

The appellant's claim of service connection for PTSD was 
received in January 1994, and has been in continuous 
appellate status since the granting of service connection for 
the disability.  Because the appellant challenged the 
initially assigned disability rating, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Having carefully considered the appellant's contentions in 
light of the applicable law and the evidence of record, the 
Board is of the opinion that the veteran's PTSD is more 
severe than reflected in the currently assigned 50 percent 
evaluation.  Furthermore, the Board is also of the opinion 
that the evidence creates a question as to which of two 
higher disability evaluations most nearly approximates the 
veteran's overall level of disability.  

Under the regulations governing PTSD evaluations which were 
in effect when the appellant filed his claim, assignment of a 
50 percent evaluation was warranted upon a showing of a 
considerably impaired ability to establish or maintain 
effective or favorable relationships with people.  Further, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were considered to be so 
reduced as to result in considerable industrial impairment.  
Assignment of a 70 percent evaluation was contemplated in 
cases in which the ability to establish or maintain effective 
or favorable relationships with people was severely impaired. 
The psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain gainful employment.

For assignment of a 100 percent evaluation, the attitudes of 
all contacts except for the most intimate were required to be 
so adversely affected as to result in virtual isolation in 
the community.  Totally incapacitating psychoneurotic 
symptoms bordering on the gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost daily activities such as fantasy, confusion, panic, 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior were also required.  Further, a 
100 percent disability rating was warranted where the 
appellant was demonstrably unable to obtain or retain 
employment as a result of the PTSD disorder.  See 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996). In addition, in Johnson 
v. Brown, 7 Vet. App. 95 (1994), it was held that a showing 
of any one of the above evaluative criteria for a 100 percent 
evaluation was a sufficient basis upon which to award a 100 
percent evaluation.

By regulatory amendment, which became effective from November 
7, 1996,
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, previously set forth in 38 
C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695- 52702 (1996).  
The revised regulations pertaining to the evaluative criteria 
for PTSD are now codified at 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).

Under the revised criteria, a 50 percent evaluation is 
assigned upon a showing of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
or maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment; due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, American Psychiatric Association (DSM-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 226, 267 (1996) (citing DMS-IV).  GAF 
scores ranging between 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
of between 31 to 40 suggest some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.  Scores between 20 to 30 indicate that the 
individual is in some danger of hurting self or others, or 
occasional fails to maintain minimal personal hygiene or has 
gross impairment in communication.  Scores between 1 and 20 
are indicative of a persistent danger of severely hurting 
self or others or of a persistent inability to maintain 
minimal personal hygiene or serious suicidal act with a clear 
expectation of death.  Carpenter at 242.  

The record reflects that shortly after the appellant's claim 
was received, VA medical records dated from June 1994 through 
September 1997 were obtained.  In substance, these indicated 
that the appellant was diagnosed as having depression and 
PTSD.  During a June 1994 Persian Gulf War psychiatric 
examination, the appellant reported that he was having 
nightmares regularly.  He also related that he had a quick 
temper.  The examiner opined that while the appellant was 
experiencing minimal stress from the Persian Gulf War, he 
also had a high level of stress and depression resulting from 
unstated causes.  

Other psychiatric treatment records reflect that the 
appellant continued to receive regular outpatient treatment 
for PTSD and severe depression in October 1994.  In a report 
of neuropsychiatric examination dated in October 1994 and 
authored by R.L.B., Ph.D., it was noted that clinical testing 
demonstrated that the appellant was experiencing significant 
depression, anxiety and PTSD.  The examiner also observed 
that the test results were consistent and should be 
considered as valid.  

The appellant underwent a VA PTSD examination in March 1995.  
The appellant reported that his mood fluctuated, and that he 
had been prescribed Prozac, which afforded him some relief 
from his symptoms.  He added that he remained employed, but 
was functioning at a lower level due to having a limit on 
weight which he could lift due to cardiac symptoms.  Upon 
objective examination, the appellant was noted to be clean in 
person and in dress; oriented to time, place and person and 
in good touch with reality.  His speech was coherent and his 
memory was good, although his mood was blunted and he was 
depressed.  The examiner observed that he was not able to 
diagnose PTSD, due to a lack of symptoms as reported by the 
appellant.  However, the appellant was diagnosed as having 
dysthymic disorder, secondary to his health problems.  A 
global assessment of functioning (GAF) score of 60 was 
assessed.  

In July 1995, the appellant was involuntarily separated from 
the U.S. Army Reserve on a medical basis.  It was noted that 
the appellant had both cardiac and psychiatric disabilities, 
and that these would be of such persistence or recurrence so 
as to require extended or recurrent hospitalization, 
necessity for limitations of duty or duty in a protected 
environment.  

The appellant underwent an additional VA rating examination 
in December 1996.  He reiterated his complaints of 
experiencing nightmares, flashbacks, and unpredictable mood 
swings.  He reported that he could not tolerate crowds, and 
that due to his decreased memory, he had lost the ability to 
work. In addition, he indicated that he had been married to 
the same woman for 24 years, and that he had a 23 year-old 
daughter and a 15 year-old son.  He stated that after being 
discharged from the Army during his initial period of active 
duty, he had worked in the civil service for approximately 15 
or 16 years as a mechanic.  The appellant reported that one 
year earlier, he had left his job because of an inability to 
recall his duties and that he had not been employed during 
the previous year.   

On clinical examination, the appellant exhibited symptoms of 
depression, guilt, and worthlessness.  In addition, he 
demonstrated poor concentration, memory, and insight, and 
indicated that he experienced night terrors and dissociative 
episodes. The examiner diagnosed the appellant as having 
recurrent, moderate major depression, and assessed a GAF 
score of 58.

The appellant underwent a VA psychiatric examination in 
September 1997.  He related experiencing continued 
depression, irritability, fatigue, memory loss, violent 
nightmares, dissociative episodes, and an inability to get 
along with others.  The examiner stated that the appellant's 
reported dissociative episodes were not really flashbacks, 
per se, but rather were episodes in which the appellant was 
unable to recall what he did for a given period of time.  In 
addition, the appellant reported avoiding other people, and 
that he became distressed upon witnessing reminders of the 
Persian Gulf War or related stimuli.  He also indicated that 
he experienced hypervigilance, and that he felt a compelling 
need to "guard his perimeter."  Upon clinical examination, 
the appellant was found to be alert, oriented, and 
cooperative, although the examiner also found him to be 
"demoralized, depressed, and generally discouraged."  The 
appellant's thought content was characterized as clear and 
goal oriented, and there was no evidence of delusions or 
hallucinations.  The appellant was noted to experience 
problems with his short-term memory, and the examiner 
reported that he was unable to recall three objects after a 
short period of time.  The appellant denied experiencing any 
suicidal ideation.  The examiner observed that the appellant 
had PTSD, and further noted that the appellant's severe 
depression should be considered an aspect of his PTSD.  

The appellant underwent a VA-provided psychiatric examination 
in November 1997, conducted by K.J.B., Ph.D.  The appellant 
reported experiencing nightmares, night sweats, and intrusive 
daytime recollections.  However, the appellant denied that 
depictions of war or other related stimuli of the Persian 
Gulf War triggered such intrusive thoughts.  In addition, the 
appellant indicated that he was easily startled, and that he 
was unable to concentrate for any extended period.  He 
reported experiencing dissociative episodes.  He indicated 
that he did not become violent with his wife and son, because 
he would leave their presence before becoming so agitated.  
The appellant stated that he no longer attended church, and 
that he avoided others.  With respect to employment, the 
appellant reported that he had participated in an early 
retirement "buy-out" program with the civil service in August 
1995, and had not worked since that time.

Upon clinical examination, the appellant was noted to be 
fully oriented, but with a flat affect and depressed mood.  
There was no evidence of hallucinations or delusional 
thinking.  The appellant's speech was logical and coherent 
without circumstantiality, tangentiality, flight of ideas, or 
loosening of associations. In addition, his grooming and 
hygiene were characterized as "adequate."  The examiner 
diagnosed the appellant as having PTSD, and assessed a GAF 
score from 28 to 32.  The examiner reported that he had 
reviewed VA's rating criteria for psychiatric disorders, and 
that the appellant demonstrated marked deficits in 
occupational and social impairment, associated with symptoms 
such as suicidal ideation, continuous depression, 
demonstrably poor attention and concentration, as well as 
unprovoked irritability and hostility.  

The appellant's wife, in-laws, and associates submitted a 
series of signed affidavits dating from June 1995 through 
September 1997 attesting to the personality changes the 
appellant had undergone following his return home from 
Operation Desert Storm.  In sum, these indicated that he 
experienced unpredictable mood swings, nightmares, night 
sweats, poor memory, a lack of concentration and a loss of 
desire to participate in activities formerly enjoyed.  These 
individuals all stated that the appellant often became angry 
and irritable, and would often stare into space. His wife 
characterized such occurrences as "dissociative episodes."

In July 1999, the appellant and his wife appeared at a 
personal hearing before the BVA, and testified that he had 
last worked in 1994 or 1995 as a diesel mechanic for the 
government.  They testified that he could no longer remember 
how to perform the work he had performed for the past 16 
years, and subsequently had to quit his job.  The appellant 
indicated that he experienced nightmares weekly, although his 
wife testified that the nightmares occurred with greater 
frequency.  The appellant stated that he averaged between 
four and five hours sleep per night and that he was always 
tired.  He stated that he no longer ventured out into public.  
The appellant reported that he had served as a scoutmaster, 
but was unable to further serve in that capacity due to his 
temper.  He further indicated that he had a bad memory, and 
generally occupied his time by reading and watching 
television.  The appellant's wife stated that a social worker 
had recommended that the appellant be hospitalized, and 
indicated that the appellant only sat around the house 
without engaging in any activities. 

Pursuant to the Board's remand directives of February 2001, 
the appellant underwent a VA psychiatric board examination, 
conducted by two examiners, in February 2002.  In the first 
examination, the appellant reported that intrusive memories 
of wartime experiences had recently increased in intensity 
and frequency.  The appellant and his spouse also related 
increased dissociative states.  The appellant reported that 
since his last VA examination, he had lost all interest in 
pursuing activities formerly engaged in, and he described 
almost constant anxiety and fairly constant depression.  The 
appellant reported increased difficulty with concentration as 
well as other previously described symptoms.  

Upon clinical evaluation, the appellant was alert but 
obviously depressed.  There was no evidence of delusions or 
hallucinations, but the examiner opined that the appellant 
was reporting obvious episodes of disassociation.  The 
appellant was diagnosed as having chronic and severe PTSD.  A 
GAF score of 38 was assessed.  The examiner observed that the 
appellant's primary difficulty was an overwhelming emotional 
impact of severe PTSD.   He noted that the appellant's 
depression was an aspect of his PTSD.  

The appellant underwent the second phase of the psychiatric 
board examination approximately one week later in February 
2002.  The examiner reported that he was the author of the 
December 1996 VA psychiatric examination.  The examiner noted 
that at the time of the December 1996 examination, the 
appellant did not report that while on active military 
service, he had shot and killed a civilian youth, as related 
to examiners after December 1996.  The February 2002 
physician noted that the appellant presently related this 
incident "without evident agitation or distress."  As to 
the appellant's explanation of this event, the examiner 
observed that its occurrence was taken at face value by 
previous examiners, as well as the appellant's then current 
report that his military unit building sustained a "direct 
hit" by an incoming Iraqi missile during the Persian Gulf 
War.  

The appellant reiterated that his PTSD symptoms and 
depression had continued to worsen.  He cited increased 
irritability, difficulty sleeping, nightmares, avoidance of 
crowds and memory difficulties.  However, the examiner noted 
that although the appellant reported that his memory loss had 
been present since his Persian Gulf War service, the 
appellant's claims folder revealed that he had denied such 
symptoms for up to two years after his discharge.  The 
examiner observed that while the appellant was diagnosed to 
have PTSD, he had continually reported additional details as 
to the underlying in-service killing in which he 
participated.  The examiner found that the lack of 
corroboration for additional details was significant in view 
of the appellant's report as to the severity of his current 
and past symptoms.  In particular, the examiner noted that 
given the appellant's report of the in-service trauma leading 
to PTSD, the appellant's reported symptoms were "atypical" 
of PTSD as the symptoms were "random."  He observed that 
the appellant's reported nightmares were not reexperiential 
in nature, as such would be expected with PTSD.

The examiner also noted that although previous examiners had 
reported visual and memory task impairment were confirmatory 
of the appellant's complaints regarding difficulty when 
employed, medical evidence in the claims folder contradicted 
the appellant's account and such contradiction was not 
addressed by previous examiners.  The examiner also observed 
that while the appellant reported that he left employment due 
to a failure to recall how to perform his job, such was not 
consistent with PTSD, where memory loss is associated with 
the causal psychic trauma.  Also noted by the examiner was 
that the appellant displayed little to no anxiety during his 
extensive evaluation, buy only the mild depression and apathy 
which previous examiners noted.  He also observed that while 
previous examiners had reported the appellant had an 
"overwhelming" memory problem, clinical testing was not 
consistent with such an assessment.   

The examiner diagnosed the appellant as having chronic PTSD 
with recurrent mild secondary major depression, without 
psychotic features, and an amnesic disorder not otherwise 
specified.  He assessed a GAF score of 55, and observed that 
although the appellant had previously been assigned GAF 
scores of from 28 to 32, such readings appeared to exceed the 
overall severity of the appellant's symptoms.  In particular, 
the examiner observed that although the appellant reported 
that all of his symptoms, including the impairment of 
occupational and social functioning, had been present since 
the Persian Gulf War, he observed little progression of 
symptoms.  The examiner did explain that while one could 
argue in the veteran's case that the GAF could be anywhere 
between 35 and 55, it was his opinion that the GAF range was 
45 to 55.

As a preliminary matter, the Board first finds that adequate 
medical evidence tends to indicate that the appellant's 
depressive symptoms are part of the service-connected PTSD, 
and as such the overall psychiatric impairment will be 
considered.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (Observing that when it is not possible to separate 
the effects of a service-connected condition and a non- 
service-connected condition, the provisions of 38 C.F.R. § 
3.102 mandates that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service- connected condition).  

As to the appropriate set of rating criteria, the Board finds 
that application of the rating criteria in effect prior to 
November 7, 1996 would result in a more favorable result for 
the appellant.  As indicated above, the Board is of the 
opinion that the veteran's PTSD is more severe than currently 
evaluated.  As such, the question for resolution is whether 
the next higher 70 percent evaluation or the 100 percent 
evaluation is most appropriate.  The Board believes that 
there is a question as to which of these two evaluations most 
nearly approximates the veteran's overall level of 
disability, 38 C.F.R. § 4.7, and resolving any such doubt in 
the veteran's favor, 38 C.F.R. § 4.3, the Board concludes 
that the veteran warrants an initial 100 percent evaluation 
for his PTSD.  

The medical evidence reflects that the veteran has been 
assigned GAF scores ranging from 28 to 60.  While a GAF of 60 
would not warrant the assignment of a 100 percent evaluation, 
a GAF of 28 clear would warrant such a rating.  In this 
regard, the most recent VA examinations performed in February 
2002 both reflect a very through review of the medical 
evidence contained in the veteran's claims file by the 
examiners and yielded vastly different GAF scores, with one 
examiner assigning a GAF of 38, while the other examiner 
assigned a GAF of 55.  The examiner who assigned the GAF of 
38 explained that this was based on impaired reality testing 
due to dissociative episodes.  However, even the examiner who 
assigned the GAF of 55 explained following his examination 
that the veteran GAF could be anywhere between 35 and 55.  
The point is that two trained health care professionals had 
significantly different opinions as to the severity of the 
veteran's PTSD.

The evidence also reflects that the veteran was involuntarily 
separated from the Army Reserves for both medical and 
psychiatric reasons in July 1995.  There is evidence of 
significant depression and cognitive deficits that the 
veteran reports interfere with his ability to work.  And 
while the examiners who performed the February 2002 VA 
examinations appear to differ as to the presence and severity 
of cognitive deficits, and any relationship to the veteran's 
PTSD, one of the examiners indicated that the cognitive 
deficits were due to the overwhelming emotional impact of the 
veteran's PTSD.

The Board does acknowledge that the medical evidence, for the 
most part, does not disclose the clinical findings 
contemplated by the schedular criteria for a 100 percent 
evaluation under either the previous or current rating 
criteria.  However, there is evidence which tends to show 
that the veteran is demonstrably unable to obtain or retain 
employment as a result of the PTSD disorder.  As such the 
Board concludes that an initial 100 percent evaluation for 
PTSD is established.




ORDER

Service connection for coronary artery disease is denied.  

Subject to the provisions governing the award of monetary 
benefits, an initial 100 percent evaluation for PTSD is 
granted.


REMAND

As noted above, the appellant's claim of service connection 
for bilateral joint pain of the knees and elbows was remanded 
in February 2001 for further clarification of the evidence.  
Although the appellant underwent a VA orthopedic examination 
in February 2002, the text of the examination report is not 
consistent in its findings as to whether the appellant has 
any disability of the knees or elbows.  

Radiographic studies of the appellant's knees in February 
2002 noted no evidence of fracture, dislocation or arthritic 
change, and the soft tissues were noted to be normal.  
Radiographic examination of the appellant's elbows detected 
no fracture or abnormal fluid collection of either appendage, 
and no arthritis was present.  The diagnostic impression as 
to both of the appellant's knees and elbows was "normal."  

The February 2002 VA medical examiner reported that he had 
examined the appellant's claims folder, including prior 
medical reports and radiographic studies.  The examiner noted 
that these clinical studies demonstrated a small bridging 
osteophyte on the lateral aspect of the right elbow joint, 
and that the left elbow was normal.  There was also noted to 
be increased bone density on the tibial surface of both 
knees, particularly on the medial surface.  

Although such clinical findings were reported, the appellant 
was diagnosed as having osteoarthritis of both knees and 
elbows.  Because such findings are unclear given the 
remainder of the report of examination, this matter must 
again be remanded for clarification of the evidence.  See 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes); Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(Where the remand orders of the Board or the Courts are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).    
      
Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
will be returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified if 
further action is required on his part.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for bilateral 
knee and elbow pain that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder. 

2.  After providing the appellant a 
reasonable amount of time to respond to 
the above inquiry, the RO will refer the 
appellant's claims folder to the facility 
conducting the February 2002 examination.  
That facility will afford any clarifying 
VA examinations and/or clinical studies 
to identify all signs and symptomatology 
related to joint pain of the knees and 
elbows that the appellant may experience 
on a chronic basis as a result of his 
service in the Persian Gulf.  All 
indicated x-rays and laboratory tests 
should be completed.  The examiner should 
indicate whether the appellant has 
degenerative joint disease of the knees 
and elbows confirmed by X-ray findings.  
If it is determined that X-rays confirm 
the presence of degenerative changes of 
the knees and elbows, the examiner should 
indicate whether it is likely that such 
degenerative changes are post-traumatic 
in etiology.  If arthritis, either post- 
traumatic or degenerative, of the knees 
and elbows is diagnosed (and confirmed on 
X-rays), then the examiner should 
indicate whether it is at least as likely 
as not that such is causally related to 
the appellant's military service.  The 
examiner must indicate whether there is a 
specific diagnosis relating to the knees 
and elbows which would account for the 
appellant's multiple joint pain.  If the 
etiology of the pain is unaccounted for, 
it should be so indicated as an 
undiagnosed illness.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination. 

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



